Title: To George Washington from George Clinton, 17 April 1783
From: Clinton, George
To: Washington, George


                        
                            Confidential
                            Dear Sir
                            Poughkeepsie 17th April 1783
                        
                        The Subject of your Excellency’s Letter of the 14th Instant is of such extensive Importance that it would
                            require more Information than I am possessed of, to form the Opinion you request of me; and more Leizure than the present
                            situation of Affairs admit of to arrange my Thoughts (which at best I would offer with great Diffidence) into System.
                        It appears to me indispensably necessary that some Troops should be kept in Service in Time of Peace for the
                            purpose of garrisoning the Posts which it may be thought expedient to maintain on the Frontiers and to protect the public
                            Magazines. The number must be determined by the Posts which it may be necessary to occupy, of which I can form no
                            Judgment: But as these will by no means be sufficient for Defence in case of War, and as the modern Systems of military
                            Arrangements that obtain in Europe would be totally inadmissable with us; and as our own Experience has abundantly evinced
                            that it is hazardous and expensive to the last Degree to leave the Defence of a Country to it’s Militia, some Plan in my
                            Opinion ought to be adopted which would preserve the great out-lines of an Army in such manner as that it may not only be
                            readily completed and drawn forth for Action whenever the exigencies of the Nation shall require but so as that it can be
                            most speedily reduced to Order and Consistency. For this Purpose I would therefore propose that a sufficient number of
                            Officers to compose such an Army be retained in Service by continuing to them their Rank. That promotions should take
                            place and Vacancies be filled up in the same manner as at present. That they should not receive Pay except when in actual
                            Service; but be entitled to certain Encouragements of the negative kind such as exemption from serving in the Militia or
                            in any of the burthensome Offices of Society, together with some such positive Distinctions (if any should be necessary)
                            as would not tend to give the most distant Cause of Jealousy or Apprehension among the most scrupulous Republicans, and at
                            the same time would be sufficient to induce the present Gentlemen to retain their Ranks and be at the Call of their
                            Country and others solicitous to obtain Commissions: And in order that we may always have a Succession of Officers well–versed in the Tactics of War. I would farther propose that at one Seminary of Learning in each State where Degrees in the
                            Arts and Sciences are conferred, a Professorship should be established, Lectures read and Degrees conferred in the
                            military Science. These Professorships to be under the Inspection of some Officer of high Rank and distinguished Abilities
                            in the Profession, who should have an adequate allowance of Pay from the Public and be obliged to visit the several
                            Seminaries at stated Periods and report to the proper Office the Result of his Visitations. From these Seminaries all
                            Vacancies should be filled up as they occur and no Person should receive a Commission unless he had attended a certain
                            number of Courses of Lectures and been admitted to his Degree.
                        A proportion of these Officers will necessarily be employed with the Troops for garrisoning the Posts
                            &c. and I would propose that this Duty should be performed by a certain Rotine to be established for the Purpose
                            that in Turn all should share the Advantage which may be derived from actual Service on the one hand and on the other, the
                            mischiefs which in Time of Peace might arise from too long a continuance in Command at fixed Posts would thereby be
                            obviated.
                        In all our Peace Arrangements we ought, I conceive, to have an Eye to the support of the federal Union as the
                            first and principal Object of national Concern. Influenced by this Consideration I would prefer an Establishment (however
                            feeble it might appear) that is calculated to maintain that intimate Connection between the different States which gave us
                            Success in War and upon which I am persuaded our Happiness and Importance will depend in Peace; and it is this which would
                            induce me to wish to preserve even the name of a Continental Army as well as to cherish that
                            Sense of military Honor which is so nearly allied to public Virtue as not to admit of Distinction; but which from the
                            peculiar Situation of our Country may otherwise be too soon extinguished. I have the Honor to be with the greatest
                            Defference & Respect Your Excellency’s most Obedt Servt
                        
                            Geo: Clinton
                        
                    